Citation Nr: 1450450	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  08-18 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether there is new and material evidence to reopen a previously-denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD), and, if so, whether service connection is warranted.  

2.  Whether there is new and material evidence to reopen a previously-denied claim of entitlement to service connection for diabetes mellitus.  

3.  Whether there is new and material evidence to reopen a previously-denied claim of entitlement to service connection for a skin condition, and, if so, whether service connection is warranted.  

4.  Whether there is new and material evidence to reopen a previously-denied claim of entitlement to service connection for a sleep disorder, and, if so, whether service connection is warranted.  


5.  Whether there is new and material evidence to reopen a previously-denied claim of entitlement to service connection for undiagnosed illness, claimed as chronic fatigue syndrome (CFS), a respiratory condition, and bilateral leg impairment, and, if so, whether service connection is warranted.  

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to September 1991.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from August 2006 and April 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in April 2014.  A transcript of the hearing is of record.

The Board has recharacterized the Veteran's claims for service connection for CFS, a respiratory condition, and bilateral leg impairment to include consideration of whether they are manifestations of undiagnosed illness.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2014).  He has variously alleged that these three conditions are "due to an undiagnosed illness" resulting from his service during the Persian Gulf War.  He has likewise alleged that his diabetes, sleep disorder, and skin condition also are due to undiagnosed illness; however, the record clearly shows he has actual diagnoses of diabetes, obstructive sleep apnea (OSA), and tinea versicolor.  Thus, consideration of these claims as byproducts of undiagnosed illness based on Persian Gulf War service is unwarranted, although it will be determined whether they are otherwise related or attributable to his service.

In this decision, the Board is reopening the claims for service connection for a skin condition, sleep disorder, and an undiagnosed illness.  But rather than immediately readjudicating these claims on their underlying merits, the Board instead is then remanding them, along with the derivative claim for a TDIU, to the RO via the Appeals Management Center (AMC) for further development and consideration.


FINDINGS OF FACT

1.  The Veteran was denied service connection for several conditions he attributed to undiagnosed illness, including breathing trouble and a leg condition, in a November 2001 rating decision.  He did not appeal.

2.  He was further denied service connection for diabetes, PTSD, a sleep disorder, and a skin condition in a January 2004 rating decision.  He again did not appeal.

3.  Additional evidence since submitted, however, showing a diagnosis of PTSD on account of his alleged stressors in service is not cumulative or redundant of evidence considered when previously denying this claim and relates to an unestablished fact needed to substantiate this claim.

4.  With the benefit of this additional evidence, it is now in relative balance as to whether the Veteran has PTSD because of the stressors he alleges occurred while he was stationed in Kuwait during the Persian Gulf War.

5.  On the other hand, the additional evidence he has submitted showing continued treatment for diabetes mellitus, even though not cumulative or redundant of evidence considered when previously denying this claim, does not relate to an unestablished fact necessary to substantiate this claim or raise a reasonable possibility of substantiating this claim.

6.  However, the additional evidence submitted showing a diagnosis of a skin condition and, according to a commenting VA physician, which could be etiologically linked to the Veteran's service is not cumulative or redundant of evidence considered when previously denying this claim and relates to an unestablished fact needed to substantiate this claim.

7.  As well, additional evidence submitted of showing a diagnosis of OSA and continued complaints of chronic respiratory impairment, fatigue, and leg dysfunction is not cumulative or redundant of evidence considered when previously denying these claims and relates to unestablished facts needed to substantiate these claims.


CONCLUSIONS OF LAW

1.  The November 2001 rating decision that denied the Veteran's claim of entitlement to service connection for breathing trouble and a leg condition, both claimed due to undiagnosed illness, is a final and binding determination based on the evidence then of record.  38. U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2014).


2.  The January 2004 rating decision that denied service connection for diabetes, PTSD, a sleep disorder, and a skin condition also is a final and binding determination based on the evidence then of record.  Id.

3.  But there is new and material evidence since those decisions to reopen the claims for service connection for PTSD, a skin condition, a sleep disorder, and an undiagnosed illness.  38. U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

4.  Moreover, the criteria are met for entitlement to service connection for PTSD.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304(f).

5.  There is not new and material evidence, however, to reopen the claim of entitlement to service connection for diabetes.  38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

The Board is reopening, but then remanding rather than immediately deciding, the claims for service connection for a skin condition, sleep disorder, and an undiagnosed illness.  Thus, the Board need not determine whether the Veteran received the type of Veterans Claims Assistance Act (VCAA) notice contemplated by Kent v. Nicholson, 20 Vet. App. 1 (2006), including especially in terms of apprising him of the specific reasons these claims were previously denied.  This is because these claims are being reopened, regardless, so even if he did not receive this contemplated notice this still ultimately would be inconsequential and, therefore, at most amount to nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102 (2013).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Moreover, since, after reopening these claims, rather than immediately readjudicating them on their underlying merits, the Board instead is remanding them to the RO via the AMC for further development, the Board also need not at this juncture discuss whether the remaining duty-to-notify-and-assist obligations have been satisfied since this is better determined once the additional development of these claims is completed on remand.

Likewise, since the Board is reopening and then granting the Veteran's claim for service connection for PTSD, any deficiency in its duty-to-notify-and-assist obligations is also harmless error and need not be addressed.

With regards to the petition to reopen his previously-denied claim for service connection for diabetes mellitus, the Veteran was fully informed of the basis of the prior, final and binding, denial of this claim in a June 2006 letter, which specifically indicated this claim was denied previously because there was no evidence that the condition had occurred during or was caused by his service and, thus, that he needed to submit evidence tending to satisfy these critical elements of his claim (i.e., relevant disease or injury in service and a relationship ("nexus") between the disease or injury in service and this claimed disability).  The letter also further provided generalized notice as to how one establishes entitlement to service connection, as well as indicated that a "downstream" disability rating and effective date are assigned once service connection is granted.  As well, the letter discussed the division of responsibility between the Veteran and VA in obtaining the type of evidence needed to substantiate this claim.  Thus, the duty to notify concerning this claim has been met.  See Kent, 20 Vet. App. 1 (2006); 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The Board additionally finds the Veteran has been afforded the required assistance with this diabetes claim.  His service treatment records (STRs) are on file.  Also on file are his post-service VA medical records, Social Security Administration (SSA) records, and private medical records.  Neither he nor his representative has identified any outstanding evidence, including additional medical records, which could be obtained and that would tend to substantiate this claim.

Although VA did not provide the Veteran a medical examination regarding his diabetes claim, this evaluation is not required to fairly decide this claim.  This development is necessary if the information and evidence of record does not include sufficient competent medical evidence to decide the claim, but contains:  (1) competent lay or medical evidence of disability or recurrent or persistent symptoms of disability, (2) establishes that the Veteran experienced a relevant event, injury or disease during his service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates the claimed disability may be associated with the event, injury, or disease during his service, or with a 
service-connected disability.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Here, though, as will be discussed, he has not satisfied these threshold minimum requirements for an examination and opinion, and absent the presentation of the required new and material evidence to reopen a previously-denied, unappealed, claim, there is no requirement to schedule an examination for a medical opinion.  See 38 C.F.R. § 3.159(c)(4)(iii).

II.  New and Material Evidence

A previously-denied, unappealed claim may be reopened and reconsidered upon the submission of new and material evidence.  38 U.S.C.A. § 5108.  Evidence is new if it has not been previously submitted to agency decision makers.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In Shade v. Shinseki, 24 Vet. App. 110, 117-121 (2010), the Veterans Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening," so a "low threshold."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id., at 120. The Court explained that, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly-submitted evidence of current disability that in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.  Moreover, there is no requirement the evidence submitted be new, material, and raises a reasonable possibility of substantiating the claim; that is to say, there are only two, not three, requirements for reopening a claim.

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed - albeit only for making this threshold preliminary determination.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990); and Kutscherousky v. West, 12 Vet. App. 369, 371 (1992) (per curium).  But see, too, Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or to blindly accept, as true, allegations that are beyond the competence of the person making them).

The Board is required to review for newness and materiality only the evidence submitted or otherwise obtained since the last prior final and binding denial of the claim, irrespective of the specific basis of that denial, so regardless of whether it was on the underlying merits or, instead, a prior petition to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

The Veteran was last denied service connection for PTSD, diabetes mellitus, a skin condition, and a sleep disorder in January 2004.  Review of that decision reveals the RO concluded he had not provided evidence of a then current diagnosis of either PTSD or a sleep disorder.  The RO also concluded that he had not provided evidence of a link between his diabetes and skin condition and his service to establish the required correlation.  With regards to his diabetes, in particular, the RO additionally concluded that he had not provided evidence showing it had begun within one year of his discharge to warrant presuming it was incurred during his service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  That decision was not appealed to the Board and, thus, became a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  

In his current bid to reopen his PTSD claim, the Veteran has submitted VA treatment records showing a diagnosis of PTSD in August 2006.  He also has submitted several statements from treating clinicians indicating the PTSD is the result of traumatic events ("stressors") that occurred during his military service, including especially during the Persian Gulf War.  Likewise, the Veteran has submitted evidence showing he underwent a sleep study and, based on the results, learned that he has OSA.  This evidence is "new" since it has not been previously considered in a prior adjudication of these claims.  The evidence also is "material," however, as it establishes diagnoses of both of these claimed conditions, so at the very least affirms the Veteran has them.  The Board therefore concludes that the required new and material evidence has been submitted to reopen these claims.  

The Veteran also has submitted a VA treatment record from October 2006 regarding his skin condition.  This treatment record shows a diagnosis of tinea versicolor, indicates the Veteran reported having to cope with this condition intermittently since 1988, and therefore indicating it is "a reasonable inference" that the condition is the result of his military service.  This evidence is "new" since it has not been previously considered in a prior adjudication of this claim.  The evidence also is "material," however, as it speaks to a potential link between the Veteran's skin condition and his time in service.  Thus, the Board also concludes that the required new and material evidence has been submitted to reopen this claim for service connection for a skin condition.  

The Veteran was last denied service connection for several other conditions, including breathing difficulty and inflammation of his knee and ankle, all alleged to be manifestations of undiagnosed illness, in a November 2001 rating decision.  That decision concluded, in part, that he had not provided evidence suggesting these symptoms were the result of undiagnosed illness stemming from his service during the Persian Gulf War.

The Veteran has variously alleged that he continues to suffer from these same symptoms, even today, which he claims are "due to an undiagnosed illness."  His reported symptoms include continuous fatigue, breathing problems, and bilateral leg impairment.  Other evidence added to the claims file since that earlier decision includes VA treatment records documenting shortness of breath, body aches, nausea, and fatigue.  This evidence is "new", as it was not considered in the prior November 2001 rating decision denying these claims.  This evidence also is "material" since the Veteran's statements regarding his current symptoms he attributes to Persian Gulf War hazards or undiagnosed illness must be presumed credible and are supported by various VA treatment records that at least raise the possibility he has chronic symptoms or chronic multi-symptom illness owing to his Persian Gulf War service that may, in turn, qualify for compensation under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Therefore the Board concludes that the required new and evidence also has been submitted to reopen this claim for service connection for undiagnosed illness, specifically claimed as CFS, and manifested by a respiratory condition and bilateral leg impairment. 

Further regarding his claim for diabetes, the Veteran was last denied service connection for this disease in the previously-cited January 2004 rating decision.  The RO found that there was no evidence showing that the diabetes had been incurred in or aggravated by his service or had manifested to the required minimum compensable degree within one year following his discharge from service to warrant presuming it was incurred during his service.

Records even then in the file indicated he had been first diagnosed with diabetes in December 2002, which was approximately 11 years after the conclusion of his service in 1991.  He did not appeal that decision to the Board, so it is a final and binding determination concerning this claim based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  

Review of the additional evidence submitted in his bid to reopen this claim reveals merely continued treatment for his diabetes.  However, he has not submitted any medical evidence tending to show he had this disease during his service, within a year of his discharge, or that it is otherwise related or attributable to his service.  Notably, he has not submitted or even identified the existence of any medical evidence tending to establish an earlier diagnosis of this condition in relation to his time in service or suggesting symptoms of diabetes prior to the initial diagnosis of record.  So merely showing he continues to receive ongoing treatment for this disease (e.g., with insulin, dietary restrictions, and exercise) does not provide the required new and material evidence concerning this claim because this, alone, does not tend to associate this condition with anything that occurred during his service.  Medical records merely describing the Veteran's current condition (e.g., showing current evaluation and treatment, etc., without additional discussion of etiology) are not material to issue of service connection and are insufficient to reopen a claim for service connection based on new and material evidence.  See Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam).

During his recent April 2014 hearing at the RO before the Board, the Veteran testified regarding his personal belief that he was exposed to unspecified chemicals during his Persian Gulf War service and, therefore, they "activated [the] diabetes" since "nobody in [his] family has diabetes."  His testimony is based entirely on supposition, however.  Aside from that, generally, a new theory of entitlement cannot be the basis to reopen a claim under 38 U.S.C.A. § 7104(b).  However, if the evidence supporting a new theory of entitlement constitutes new and material evidence, then VA must reopen the claim under § 5108.  Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008).

Here, though, the Veteran has not submitted any evidence tending to support this theory of entitlement beyond his own lay assertion.  By itself, this statement is not "material" evidence, as it would not reasonably result in substantiation of this claim inasmuch as resolution of this claim ultimately turns on a medical, not lay, determination.  Thus, the Board finds that the requisite new and material evidence has not been submitted, so his petition to reopen this claim for service connection for diabetes mellitus is denied.

III.  Service Connection for PTSD

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, 
if pre-existing service, was aggravated during service, meaning chronically worsened above and beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).   Service connection requires competent and credible evidence showing:  (1) the existence of present disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all of the evidence of record, so lay and medical, and the evaluation of its competency and credibility to in turn determine its ultimate probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

A Veteran may be granted service connection for any disease initially diagnosed after discharge, but only if the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).


Service connection for PTSD, in particular, requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., The American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM)), (2) credible supporting evidence that the claimed 
in-service stressors actually occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  See 38 C.F.R. §3.304(f).

The Veteran alleges that he experienced two particular stressors while on active duty as a medic.  The primary stressor involved being on base at Camp Doha, Kuwait, when there was an accidental explosion resulting in the death of fellow soldiers, including one who he has variously alleged as "Matske" that he had known personally and even treated following the explosion.  The other stressor he has discussed involved an earlier accident while on base in Germany where a solider was allegedly decapitated.  His SPRs indicate he served in Kuwait from June 1991 to September 1991, so during the Persian Gulf War.

Curiously, there are conflicting statements from the RO regarding corroboration of the Veteran's stressors.  Most recently in February 2014, a Joint Services Records Research Center (JSRRC) coordinator issued a formal finding of a lack of information required to corroborate stressor(s) associated with the Veteran's claim.  However, less than a year earlier, in March 2013, a different JSRRC coordinator had issued a memorandum all but verifying the Veteran' stressors since there was concession they were consistent with the time and place of his duty assignment.  38 U.S.C.A. § 1154(a) and (b); 38 C.F.R. § 3.304(d).  The coordinator stated in his letter that the Department of the Army JSRRC verified that an explosion did occur at Camp Doha, Kuwait, resulting in the death of soldiers.  Also of record is an Associated Press article confirming three American soldiers died in an explosion at Camp Doha in July 1991.  None of the soldiers are named "Matske", however.

But in further support of his claim, the Veteran has additionally submitted three positive etiological opinions from mental health care clinicians, not only confirming he has PTSD, but also attributing it to the alleged stressors during his service.  

The first supporting statement is dated in October 2006 and is from the Veteran's treating VA psychiatrist.  This psychiatrist stated that she believed his PTSD and dysthymic disorder to be directly related to his military service.  This same psychiatrist submitted another statement in November 2007 in which she again reiterates that the PTSD and dysthymic disorder are directly related to the Veteran's military service.  She also stated that the condition was "severe enough to keep him from pursuing and maintaining a regular job" (which more concerns his derivative TDIU claim).  Nevertheless, she cited the Veteran's witnessing the death of "Matske" as especially noteworthy in making this clinical diagnosis.

Another statement dated in October 2012 by a VA physician's assistant similarly notes the Veteran's diagnoses of PTSD and depression and the medications he takes to treat these disorders.  It also was indicated his "PTSD is linked to his combat service in Operation Desert Storm."

The Veteran also had a VA compensation examination in June 2011 concerning this claim, during which he reiterated that his in-service stressors included witnessing a decapitation in Germany in an accident involving a tank turret and later treating an individual in Kuwait following an explosion on the base.  He reported that he was in Kuwait for a year, but the examiner pointed out that the personnel file indicated that the period was much shorter and lasted only from June to September 1991.  Apparently partly because of this inconsistency, the examiner concluded that it was unlikely the Veteran had experienced any combat in the country, as "the ground activity occurred at the end of February in 1991."

That VA compensation examiner addressed each of the Veteran's claimed stressors, concluding that neither involved fear of hostile military or terrorist activity of the type contemplated by 38 C.F.R. § 3.304(f)(3).  Regarding the explosion in Kuwait, the examiner observed that the Veteran's version of events, which included a solider named "Matske" dying after a head injury suffered in an explosion on July 11, 1991, did not match what was documented in the file.  The documentation stated that, while an explosion did indeed happen on this date and a solider may have suffered a head injury, no one died until a subsequent explosion on July 23 when three soldiers perished; however none were named "Matske."  So, in conclusion, that VA compensation examiner diagnosed the Veteran with moderate major depressive disorder; he concluded the Veteran did not have PTSD.  There is a lengthy summary questioning whether the Veteran experienced the alleged stressors, as there are other inconsistencies in the claims file, including him variously alleging he was involved in combat in Kuwait and was there for a period of time much longer than the documented three months from June to September 1991.  Regarding the explosion incident, the examiner concluded "[the Veteran's] report of the incident does not appear to be consistent with the facts of the situation.  However the examiner did indicate that, "[i]f...it can be documented that he was present at the Doha incident, then this interpretation may be reviewed."  In conclusion, the examiner opined that it was more likely than not that the depression was not secondary to the Veteran's military experiences or his report of PTSD symptoms.

There obviously, then, is evidence both for and against this claim for PTSD.  Realizing this, and in light of the fact that the evidence supporting this claim is just as probative (competent and credible) as that against it, the Board has determined that, at the very least, the evidence is in a state of relative equipoise as to whether the Veteran has PTSD owing to his military service.  In light of the conflicting JSRRC statements, the Board is granting him the benefit-of-the-doubt regarding the claimed explosion at Camp Doha, Kuwait.  At least two explosions were verified according to the March 2013 JSRRC coordinator that occurred in the applicable time frame, with soldiers dying from the latter one.  This represents credible supporting evidence beyond the Veteran's own lay statements to establish the occurrence of this alleged stressor.  See Cohen v. Brown, 10 Vet. App. 128 (1997).  Additionally, the Board places significant weight (certainly equal weight) on the opinions submitted his by treating VA psychiatrist indicating the PTSD is traceable to this stressor, if not the other as well.  As such, there is relative equipoise both concerning whether the Veteran has PTSD and whether it is a result or consequence of these claimed events during his Persian Gulf War service.  In this circumstance his claim for service connection for PTSD must be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The petition to reopen the claim for service connection for PTSD is granted, as is service connection for PTSD.

The petition to reopen the claim for service connection for diabetes mellitus, however, is denied.

But the petitions to reopen the claims for service connection for a skin condition and a sleep disorder also are granted, albeit subject to the further development of these claims on remand.


REMAND

The Board is remanding these remaining claims so the Veteran may undergo additional VA compensation examinations.

As already mentioned, the Veteran submitted a statement from a VA physician surmising it was reasonable to believe the current tinea versicolor is related to the Veteran's service - but on the premise this condition incepted during his service.  This physician, however, did not have the claims file to review the pertinent medical and other history and, as was acknowledged during the Veteran's April 2014 Travel Board hearing, actina versicolor was noted even at the time of his entrance into service.  He claims that his service nonetheless aggravated this pre-existing condition, again, meaning chronically worsened it above and beyond its natural progression.  He says he was treated with rash ointment while in service.

Because tinea versicolor was noted by the examiner during the Veteran's October 1988 military enlistment examination, which is clearly contrary to the supporting statement from the VA physician suggesting this condition, instead, began during the Veteran's service (hence, the reason it is service connected), a new VA compensation examination is needed addressing whether the Veteran's active duty service aggravated this condition.

Additionally, an examination is needed for medical comment on the etiology of the Veteran's OSA.  He has alleged, including while testifying under oath during his recent Travel Board hearing, that this condition dates back to his service because, even while in service, his comrades often complained of his excessive snoring.  He also believes his exposure to oil fires, chemicals, toxins, and dust storms only made matters worse.  He specifically cited surgery he underwent for a deviated septum in 1990 as further suggestion he had OSA even then.  His STRs from June 1990 indicate the deviated septum caused him to snore; later dated records indicate he underwent a rhino septoplasty.  Thus, an opinion is needed as to whether his current OSA is linked to those events during his service.  

The Veteran also needs to be afforded a new VA compensation examination concerning his claim for service connection for undiagnosed illness.  It is unclear whether he has objective indications of chronic disability or chronic multi-symptom impairment that cannot be attributable to a known diagnosis.  Specifically, his reports of fatigue, breathing issues, and leg impairment must be commented on.

Finally, as these remanded claims have direct bearing on the Veteran's claim for a TDIU, it is "inextricably intertwined" and must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (indicating claims are "inextricably intertwined" when they are so closely tied together that a final decision concerning one claim cannot be rendered until a decision concerning the other).  See also Parker v. Brown, 7 Vet. App. 116 (1994) (considering these type of claims concurrently, rather than separately, avoids piecemeal adjudication of claims with common parameters).


Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Obtain all outstanding VA or other treatment records and associate them with the claims file for consideration.  The amount of effort needed to be expended depends on who has custody of the records.  If they are not in the custody of a Federal department or agency, then 38 C.F.R. § 3.159(c)(1) controls, whereas subpart (c)(2) controls if they are.  Also appropriately notify the Veteran if unable to obtain identified records.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records, schedule the Veteran a VA compensation examination for his claimed skin condition (tinea versicolor).  The claims file, including a complete copy of this decision and remand, must be made available for review of the pertinent medical and other history.  Based on the results of the examination, comprehensive review of the claims file, and interview of the Veteran, the examiner is asked to provide an opinion responding to the following questions:

(i) Given the results of his October 1988 military enlistment examination noting he had tinea versicolor on his chest even when beginning his service, did the Veteran clearly and unmistakably have a skin condition prior to his military service?

(ii) If there is clear and unmistakable evidence of some measure of a pre-existing skin condition, again, based on the results of the military enlistment examination, is there also clear and unmistakable evidence indicating the Veteran's pre-existing skin condition was not chronically aggravated, meaning permanently worsened above and beyond its natural progression during or by his military service from September 1988 to September 1991?

In making this determination, the examiner must consider the evaluation and treatment the Veteran received for acne in December 1989 and January 1990, so during his service.  

In making these important determinations, to reiterate, review the claims file is essential for the pertinent medical and other history, including any skin-related issues prior to, during or in the years since the Veteran's service, including his subsequent diagnoses of tinea versicolor by VA physicians.  The examiner must also consider the Veteran's lay statements, including his belief that the constant sweating he did in service aggravated the condition.

The examiner must discuss the underlying rationale of the opinion, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

3.  Also schedule the Veteran for a VA examination regarding his obstructive sleep apnea (OSA).  The claims file, including a complete copy of this decision and remand, must be made available for review of the pertinent medical and other history.


Based on a review of the record, examination, and medical history provided by the Veteran, the examiner must offer an opinion as to the likelihood (very likely, as likely as not, or unlikely) that the Veteran's sleep apnea incepted during his service from September 1988 to September 1991 or is otherwise related to any event, injury, or disease during his service.

In making this determination, the examiner must specifically consider the Veteran's treatment in service for a deviated septum, the records of which note snoring issues associated with the condition.

The examiner must discuss the underlying rationale of the opinion, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

4.  As well, schedule a VA compensation examination to address the Veteran's allegation of undiagnosed illness stemming from his service during the Persian Gulf War.  The claims file, including a complete copy of this decision and remand, must be made available to and reviewed by the examiner for the pertinent medical and other history, and the examination report should note that review.  All necessary testing and evaluation should be performed.

(i) In particular, the examiner must specify whether the Veteran's complaints of fatigue, breathing issues, and leg impairment are indicative of undiagnosed illness or chronic multi-symptom illness of the type contemplated by 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  To this end, s/he should specifically indicate whether these symptoms, instead, are attributable to known clinical diagnoses.  As an example, the Veteran has obstructive sleep apnea, so comment is needed concerning whether this disorder is the true reason he is fatigued and has breathing-related impairment, such as while sleeping.

If no diagnosis is made accounting for these symptoms, the examiner therefore must reconcile such conclusion with the evidence of record detailing fatigue, respiratory problems, and leg conditions.  Therefore, the examiner should indicate whether the Veteran meets the criteria for a CFS diagnosis owing to his Persian Gulf War service.

(ii) If the Veteran's fatigue, breathing issues, and leg impairment cannot be ascribed to any known clinical diagnosis, specify whether he has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period. 

In providing these requested opinions, the examiner must specifically note the Veteran's existing sleep apnea diagnosis, various indications in the claims file that he suffers from "exercise[-]induced asthma", and has osteoarthritis, albeit mild, in his right leg.  The examiner should also determine whether the Veteran suffers from any neurological condition of his legs.

The rationale for all opinions expressed must be provided, preferably citing to specific evidence in the file supporting conclusions.

5.  Then readjudicate these remaining claims in light of this and all other additional evidence.  If these remaining claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


